Citation Nr: 0019197	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disorder, 
rectum leakage as secondary to a low back disorder, a 
bilateral hearing loss disability, tinnitus, and a 
gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to October 
1994.

The current appeal arose from September 1997 and April 1998 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  In 
September 1997, the M&ROC denied entitlement to service 
connection for alcoholism, a lung disorder, post-traumatic 
stress disorder (PTSD), a low back disorder, a 
gastrointestinal disorder, rectum leakage, and a bilateral 
hearing loss disability.  The M&ROC granted entitlement to 
service connection for left knee suprapatellar tendonitis and 
assigned a 10 percent evaluation, effective July 2, 1996.  In 
April 1998, the M&ROC denied entitlement to service 
connection for tinnitus.

In October 1997 the veteran filed a notice of disagreement 
with the September 1997 M&ROC determination as to the 
effective date of July 2, 1996, for the grant of entitlement 
to service connection for left knee suprapatellar tendonitis.  
The M&ROC issued a statement of the case in April 1998.  He 
was advised to submit a substantive appeal as to the 
effective date issue within 60 days of the date of the 
statement of the case, or within the remainder of the one-
year period from the date of the letter (October 2, 1997)  
notifying him of the action that he had appealed.  He 
presented oral testimony before a Hearing Officer at the 
M&ROC in September 1998.  That same month, the Hearing 
Officer denied an earlier effective date.

In August 1998 the veteran filed a notice of disagreement 
with the September 1997 rating decision specifying the 
denials of service connection for PTSD, a low back disorder, 
alcoholism, stomach problems, rectum leakage, hearing loss 
and a lung disorder.  In September 1998 he reiterated the 
above disagreement, and added his dissatisfaction with the 10 
evaluation assigned for his left knee disability.

In October 1998 the M&ROC issued a statement of the case 
addressing the denials of service connection for a back 
disorder, alcoholism, a stomach disorder, rectum leakage, 
hearing loss, and tinnitus; and the 10 percent evaluation 
assigned for the left knee disability.

In October 1998, the M&ROC notified the veteran of the 
Hearing Officer's decision referable to an earlier effective 
date for the grant of service connection for his left knee 
disability and informed him that he had not submitted his VA 
Form 9, Appeal to the Board of Veterans' Appeals (the Board) 
as to this issue.  It stated he had 60 days to submit his VA 
Form 9.  The veteran did not submit a VA Form 9 as to the 
issue of an effective date, prior to July 2, 1996, for a 
grant of service connection for his left knee disability, 
much less within 60 days of the October 1998 notification.  
Thus this claim is not otherwise considered part of the 
current appellate review.

In October 1998, the M&ROC granted entitlement to service 
connection for PTSD and bronchitis and assigned 
noncompensable evaluations, effective July 2, 1996.  The 
veteran did not submit a notice of disagreement with this 
determination.  Thus these claims are not otherwise 
considered part of the current appellate review.

The veteran's October 1998 substantive appeal was limited to 
the M&ROC's denial of service connection for a back disorder, 
rectum leakage, stomach problems, hearing loss, and tinnitus.  
He did not address the denial of service connection for 
alcoholism, nor the 10 percent evaluation assigned for his 
service-connected left knee disability.  Accordingly, these 
issues are not otherwise considered part of the current 
appellate review.

The veteran presented oral testimony before a Hearing Officer 
at the M&ROC in January 1999; a transcript of which has been 
associated with the claims file.  At this hearing the veteran 
discussed the 10 percent evaluation assigned for his service-
connected left knee disability.  This hearing testimony was 
well beyond the one year period following the September 1997 
grant of service connection for the left knee disability.




In June 1999, the M&ROC continued the noncompensable 
evaluation for bronchitis.  The veteran did not submit a 
notice of disagreement as to this determination.  Thus this 
claim is not otherwise considered part of the current 
appellate review.

In October 1999, the Hearing Officer affirmed the denials of 
entitlement to service connection for a low back disorder, 
rectum leakage, a bilateral hearing loss disability, and 
tinnitus.  He deferred the issue of entitlement to an initial 
evaluation in excess of 10 percent for left knee 
suprapatellar tendonitis at that time.

In February 2000, the Hearing Officer affirmed the initial 
assignment of a 10 percent evaluation for left knee 
suprapatellar tendonitis; however, the veteran has never 
filed a substantive appeal as to this issue which is 
otherwise not considered a part of the current appellate 
review.

The Board notes the veteran perfected an appeal as to the 
claim of entitlement to service connection for a 
gastrointestinal disorder (which the M&ROC has labeled as a 
"stomach disorder").  Following the submission of his VA 
Form 9, which included the issue of entitlement to service 
connection for a gastrointestinal disorder, he presented oral 
testimony before a Hearing Officer at the M&ROC.  However, at 
the hearing, his representative failed to include the issue 
of entitlement to service connection for a gastrointestinal 
disorder, and the veteran failed to provide testimony on this 
issue.

Thus, when the Hearing Officer issued the October 1999 and 
February 2000 decisions following the hearing, he did not 
include the issue of entitlement to service connection for a 
gastrointestinal disorder.  Additionally, the M&ROC did not 
certify this issue on appeal.


The Board finds that such issue is properly before it, as the 
veteran timely filed a notice of disagreement following the 
October 1997 rating decision, and timely filed a substantive 
appeal following the issuance of the October 1998 statement 
of the case.  38 C.F.R. § 20.200 (1999) (an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal).

The issues of entitlement to service connection for a low 
back disorder and rectum leakage as secondary to a low back 
disorder are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  A VA examiner has linked the veteran's post service 
reported tinnitus to his exposure to a noisy environment in 
service.

2.  The claim of entitlement to service connection for a low 
back disorder is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

3.  The claims of entitlement to service connection for a 
bilateral hearing loss disability and a gastrointestinal 
disorder are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991).

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



3.  The claims of entitlement to service connection for a 
bilateral hearing loss disability and a gastrointestinal 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show in March and May 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

In March 1988 the veteran presented with complaints of 
diarrhea and vomiting.  He denied blood in his stools or 
emesis.  The examiner stated his abdomen was soft and had 
mild generalized tenderness, but no rebound.  He had 
normoactive bowel sounds.  The diagnosis was gastroenteritis.

In July 1988, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
0
LEFT
5
5
5
10
10

In July 1989 three audiological evaluations were conducted.  
On July 21, 1989, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
10
10
LEFT
10
10
5
15
10

On July 24, 1989, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
5
-5
LEFT
20
10
0
10
10

On July 28, 1989, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
0
0
LEFT
45
30
20
30
35

In October 1989, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
5
0
LEFT
15
5
5
10
5

In October 1989 the veteran complained of pain in his low 
back.  The examiner stated he had full range of motion in his 
back, and that lumbosacral x-rays were within normal limits.  
The assessments were [illegible] intermittent low back pain.


In later October 1989 the veteran was seen for follow up of 
his low back pain.  Examination of the back revealed full 
range of motion.  He was neurovascularly intact.  Deep tendon 
reflexes were 2/4 bilaterally.  The assessment was that the 
low back pain was improving.

In November 1989, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
0
LEFT
10
10
5
5
10


In May 1991, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
0
LEFT
5
0
-5
0
5

In July 1991 the veteran reported back pain for the past 
three days.  He stated the pain was constant and denied 
radiation or numbness to the extremities.  The examiner 
stated examination of the back revealed no deformities.  
There was tenderness to L1-L2 on palpation.  He had full 
range of motion with tenderness on flexion.  Deep tendon 
reflexes were 2+ bilaterally.  Straight leg raising was 
negative.  Heel-and-toe walk was within normal limits.  The 
assessment was lumbar strain.

In June 1992 the veteran reported both upper and lower back 
pain for the past four weeks.  He denied any trauma or 
injury.  He stated the pain was sharp upon touch but that 
otherwise it was dull.  He reported his back was aggravated 
by prolonged standing and when lifting something.  He stated 
there was some numbness and tingling in the upper 
extremities.  The assessment was possible herniated nucleus 
pulposus.

In June 1992, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
-10
0
0
LEFT
10
5
-5
0
0

In December 1992 the veteran complained of heartburn.  He 
stated the pain was worse after he ate.  The examiner stated 
the abdomen was soft.  He had normoactive bowel sounds.  The 
assessment was probable gastritis and rule out peptic ulcer 
disease.

In April 1993 the veteran complained of stomach pains.  The 
examiner stated he had hyperactive bowel sounds in all 
quadrants.  He was tender to palpation to the lower right and 
left quadrants.  He had negative rebound tenderness and 
negative guarding.  Heel tap was negative.  The assessment 
was gastroenteritis.

In June 1993 the veteran complained of diarrhea.  Examination 
of the abdomen was benign.  The assessment was 
gastroenteritis.

In October 1993 the veteran complained of low back pain.  He 
denied any urgency or frequency as to urination.  Examination 
revealed no tenderness to palpation on the low back.  He had 
full range of motion with minimal pain.  The assessment was 
it was doubtful that it was a urinary tract infection, but 
probably musculoskeletal.

In October 1993, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
-5
0
LEFT
60
70
60
65
70




The examiner noted that the left ear was done again, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
0
5
10

In May 1994 the veteran reported episodes of vomiting, 
diarrhea, and feeling light headed.  Examination of the 
abdomen was positive for normoactive bowel sounds and 
tenderness in the left side of the lower quadrant.  He was 
positive for rebound and heel tap.  He was negative for 
costovertebral angle tenderness.  An assessment was deferred 
at that time.  

In a separate examination in May 1994 the veteran's abdomen 
was positive for bowel sounds and mild left-sided quadrant 
tenderness.  Rebound was negative.  The examiner determined 
that he most likely had a severe case of traveler's diarrhea.

The following day, the veteran reported he was improving, 
which the examiner stated confirmed his assessment of 
tropically acquired traveler's diarrhea.

In May 1994 x-rays taken of the veteran's lumbar spine 
revealed mild scoliosis of the spine with convexity towards 
the left.  Otherwise, there was no significant bony injury or 
other abnormality detected.

In September 1994 the veteran reported bloating.  The 
examiner stated that he had normoactive bowel sounds and no 
palpable liver edge, spleen tip, or hernia.  The assessment 
was that the complaints were consistent with malabsorption 
and perhaps peptic ulcer disease in differential.  

In October 1994, pure tone thresholds, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
5
LEFT
15
10
0
10
10

In an undated treatment report the veteran reported he had 
had back pain for the past day.  He stated he was digging a 
ditch and using a pick ax and now had low back pain in the 
middle of his back.  He stated it hurt him to sit.  He 
reported that bowel movements and urination were normal.

The examiner noted that the veteran's pain was in the area of 
L5-S1.  No muscle spasm was noted.  Deep tendon reflexes were 
2+ bilaterally.  Touch sensation and vascular were intact.  
Heel-and-toe walking was done without difficulty.  Straight 
leg raising was negative.  X-rays were negative for any bony 
pathology.  The assessment was back strain.

In October 1994 clinical evaluation of the veteran's spine 
and other musculoskeletal system was normal.  In a report of 
medical history completed at that time, the veteran stated 
"yes" to ever having or having then hearing loss; 
"stomach, liver, or intestinal trouble," and recurrent back 
pain.

The examiner noted the veteran reported trouble hearing over 
the last few years and determined it was "not considered 
disabling."  He also stated that he reported some bloating 
following meals with increased gas.  The examiner noted a 
gastrointestinal consult was pending.  Finally, he stated he 
reported musculoskeletal back strains in the summer of 1994.  
The examiner stated it was largely resolved and did not limit 
activity and was "not considered disabling."

The veteran's record of service (DD-214) shows he received 
training in valve repair, boiler tech, and auto control valve 
repair.

An April 1995 VA examination report shows the veteran 
reported that while he was in Africa he developed acute 
gastritis with acute diarrhea.  He stated since that time, he 
had stools which had been tinged with blood and flaky.  He 
reported he continued to get an upset stomach.  The relevant 
impressions were history of gastritis with diarrhea and rule 
out recurrent gastritis.

An April 1995 upper gastrointestinal series revealed no 
evidence of ulceration or malignancy in the esophagus, 
stomach, or duodenum.  The duodenal bulb was normal.  The 
visualized small bowel was normal, and no reflux or hiatus 
hernia was noted.  The impression was a normal upper 
gastrointestinal series.

A November 1995 private medical record shows the veteran 
sustained an injury to his back in September 1995, when he 
was lifting one of the outriggers on his crane and he felt 
his back pop.  He reported that within 30 minutes of the 
injury, he had developed severe low back pain, right buttock 
pain, and right lower extremity pain.

The examiner noted an October 1995 magnetic resonance imaging 
(MRI) scan of the lumbar spine demonstrated a left-sided L5-
S1 disk herniation.  The examiner entered an impression of 
herniated nucleus pulposus, L5-S1, with right S1 
radiculopathy and a history of mild fecal incontinence and a 
neurological exam compatible with mild sacral root 
dysfunction.

In November 1995 the veteran underwent a bilateral disc 
excision at L5-S1.

A May 1996 private medical record shows the veteran was seen 
with complaints of fecal incontinence.  The examiner noted 
the veteran had sustained an injury to his back in September 
1995 and had undergone an L5-S1 discectomy in November 1995.  
It was his determination that he had anal incontinence 
following a herniated L5-S1 disc, which he believed was 
consistent with a low spinal cord injury.

A May 1996 anorectal manometry showed normal sphincter 
function and impaired rectal sensation.




In a November 1997 letter, Dr. P.M.S. stated the veteran had 
brought service medical records for him to review and stated 
the following, in part:

There does appear to be evidence from his 
military records of a back injury while 
in the service.  It was a nonspecific 
injury treated symptomatically with no 
follow up shown.  There is a report 
stating frequent stools but no leakage of 
feces and I am not sure how this relates 
to his present condition.  There is a 
possibility that some of his back woes 
began in the service. . . . 

A March 1998 VA outpatient treatment report shows the veteran 
complained of chronic tinnitus.  The examiner stated the 
veteran had tinnitus from the military.  

The veteran presented oral testimony before a Hearing Officer 
at the M&ROC in January 1999.  He stated he had had problems 
with his back since he had been in the service.  He stated in 
May 1994, he injured his back while he had been digging 
ditches with a pick ax.  The veteran stated his rectum 
developed leakage after the May 1994 incident.

As to his hearing loss, the veteran was asked whether he had 
any post service medical records relating to such, and his 
answer was no.  He stated he worked in the engine rooms on 
ships and had been exposed to loud noise.  He stated he wore 
ear protection at all times.  He testified he had constant 
ringing in his ears

A January 1999 letter from the veteran's parents shows they 
believe the veteran's current back disorder was incurred in 
service.  They stated when he complained of injuring his back 
in service, they had recommended he see a specialist, which 
he had done, and that the Navy ignored his requests.  They 
stated as soon as he was discharged from service, he 
complained of back pain.


Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (the threshold for normal hearing is 
from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  




The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Service Connection Analysis

Tinnitus

The veteran was seen in March 1998 complaining of chronic 
tinnitus.  The examiner stated the veteran had tinnitus from 
the military.  The Board finds that such statement by the 
examiner establishes a current diagnosis of tinnitus.  
Additionally, the examiner has attributed the diagnosis of 
tinnitus to service.

As to inservice incurrence, the Board is aware that the 
service medical records are silent for complaints of 
tinnitus.  However, it must be noted the veteran worked in 
engine rooms during his military career, which is evidence he 
was exposed to loud noises on a regular basis.

In light of the subjective nature of tinnitus, and the fact 
that the VA examiner's statement in the March 1998 treatment 
report has not been refuted by competent medical evidence, 
the Board finds that the veteran has established that he has 
tinnitus, which originated in service, and the evidence 
favors a grant of service connection for tinnitus.

Low Back Disorder

The veteran has stated he injured his back in service, which 
is substantiated by the service medical records.  
Additionally, he has brought forth competent evidence of a 
current low back disorder.  Finally, in a November 1997 
letter, Dr. P.M.S. stated there was a possibility that some 
of the veteran's back woes had begun in service.

The Board finds that the above-described evidence, if 
accepted as true, establishes a well-grounded claim of 
entitlement to service connection for a low back disorder.  
See Epps, 126 F.3d 1464.  Dr. P.M.S. has based his opinion on 
the veteran's report of inservice back injuries and review of 
some of the service medical records, and his opinion makes 
the claim "plausible."  See id.

A Bilateral Hearing Loss Disability
and Gastrointestinal Disorder

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claims of 
entitlement to service connection for a bilateral hearing 
loss disability and a gastrointestinal disorder must be 
denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

As to the claim of entitlement to service connection for a 
bilateral hearing loss disability, the veteran is competent 
to allege that he had noise exposure in service and that he 
felt that he had decreased hearing in service.  However, he 
is not competent to state that he had a bilateral hearing 
loss disability in service.

The veteran had numerous audiological evaluations in service.  
In July 1989, the results evidenced a left ear hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  However, 
subsequent to that, his hearing was within normal range.  See 
Hensley, 5 Vet. App. at 157 (threshold for normal hearing is 
from 0 to 20 dB).  Additionally, in October 1993, his left 
ear evidenced a hearing loss disability, see 38 C.F.R. 
§ 3.385; however, when retested, he evidenced normal hearing 
in the left ear, see Hensley, 5 Vet. App. at 157.  Finally, 
the preponderance of the evidence during service and at 
separation shows he had normal hearing bilaterally.  See 
Hensley, 5 Vet. App. at 157.

The burden is on the veteran to bring forth evidence of a 
well-grounded claim for entitlement to service connection.  
He has not brought forth any post service medical records to 
show he has a current bilateral hearing loss disability.
As to the claim of entitlement to service connection for a 
gastrointestinal disorder, the veteran is competent to report 
he had gastrointestinal problems in service, and the service 
medical records substantiate such.  At the time of the April 
1995 examination, the examiner noted he had history of 
gastritis and that recurrent gastritis was to be ruled out.  
Results from an upper gastrointestinal series conducted at 
that time were normal.  Therefore, the veteran has not 
brought forth competent medical evidence of a current 
gastrointestinal disorder.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. 
App. at 143-44.  

Because there is no evidence of current and competent 
diagnoses of a bilateral hearing loss disability or of a 
gastrointestinal disorder, the Board must deny the claims as 
not well grounded.  Id.; see also Caluza, 7 Vet. App. at 505.

Although the veteran has stated that he has a bilateral 
hearing loss disability and a gastrointestinal disorder, he 
is a lay person, and his opinion is not competent to 
establish such current disabilities.  See Layno, 6 Vet. 
App. at 470; Espiritu, 2 Vet. App. at 494.  The veteran's 
unsupported opinion does not give rise to well-grounded 
claims.

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran has a bilateral hearing loss 
disability or a gastrointestinal disorder.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that the veteran has not stated he developed 
a bilateral hearing loss disability or a gastrointestinal 
disorder as a result of combat.  See 38 U.S.C.A. § 1154(b) 
(West 1991).  Therefore, the application of such statute is 
not in order for the claims for entitlement to service 
connection for a bilateral hearing loss disability and a 
gastrointestinal disorder.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in October 1998 and 
supplemental statements of the case in October 1999 and 
February 2000.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for a bilateral hearing loss disability and a 
gastrointestinal disorder are not well grounded, the doctrine 
of reasonable doubt has no application to these claims.


ORDER

Entitlement to service connection for tinnitus is granted.

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for a bilateral hearing 
loss disability and a gastrointestinal disorder, the appeal 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

Because the issue of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy, 
1 Vet. App. 78.  Additionally, because the issue of 
entitlement to service for rectum leakage as secondary to a 
low back disorder is inextricably intertwined with the issue 
of entitlement to service connection for a low back disorder. 
such issue must be remanded as well.

The Board finds that the medical evidence of record needs to 
be supplemented.

Accordingly, the case is hereby REMANDED to the M&ROC for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  In this regard, 
the M&ROC should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for a low back 
disorder and/or rectum leakage.  After 
obtaining any necessary authorization or 
medical releases, the M&ROC should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA treatment 
reports.

2.  The M&ROC should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or any other 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any lower 
back disorder which may be present.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be accomplished.  




The examiner must be requested to express 
an opinion as to whether any low back 
disorder(s) found on examination is as 
likely as not related to injury and/or 
any incident of active service.  If the 
examiner determines that the veteran has 
a back disorder(s) related to service, an 
opinion must next be expressed as to 
whether rectum leakage is secondary to 
such back disorder(s) found on 
examination.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
requested development has been completed.  
In particular, the M&ROC should review 
the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the M&ROC should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App.  268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder and rectum leakage as secondary 
thereto.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


